Citation Nr: 0617647	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1986 to January 
1990.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board of Veterans' Appeals (Board) first notes that it 
recently obtained a medical opinion in this matter, dated in 
February 2006.  Accordingly, since the veteran was entitled 
to provide additional argument and evidence in response to 
this medical opinion, the Board sent the veteran an April 
2006 letter advising him of his right to provide such 
argument and/or evidence, or waive his right to do so.  That 
letter further advised the veteran that in the event he 
decided to provide additional evidence, he could also waive 
his right to have this evidence reviewed by the RO for the 
issuance of a supplemental statement of the case, and instead 
have the Board proceed with the adjudication of his appeal 
without remanding his case to the RO.

In June 2006, the veteran advised the Board in writing that 
he wanted this case remanded to the RO for review of evidence 
he submitted with his correspondence.  Therefore, the Board 
finds that the lack of the veteran's waiver of the RO's 
initial review of this evidence requires the remand of the 
issue on appeal.  38 C.F.R. § 20.1304(c) (2005).

Accordingly, the case is REMANDED for the following action:

The case should once again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
June 2004.  If the benefit sought is not 
granted in full, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



